DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 10 January 2022, claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-6, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2013/0226578 A1) in view of Correia Gracio et al. (US 2018/0165979 A1) (hereinafter Correia) and Zhang et al. (US 2018/0122252 A1). 
Regarding claims 1-6, 9-13 and 16-20, Bolton discloses a method (as per claim 1), system (as per claim 9), and computer-readable medium with instructions for a computing device to perform (as per claim 16):
	providing, by a computing device, a first user interface on a dialog training platform for a trainee to practice a skill, wherein the skill includes a dialog interaction between an interviewer and the trainee; and receiving, by the computing device, a first video recording from the trainee practicing the skill, wherein the first video recording depicts the dialog interaction (trainee/user is prompted in user interface to view video of interviewer and submit a video response - Par. 21, 27);	
	providing, by the computing device, the first video recording to a trainer (Par. 24 – reviewer using administrator device 108 reviews interview questions and responses);
	providing, by the computing device, a second user interface for the trainer to provide comments to the first video recording; receiving, by the computing device, a comment from the trainer at a first section of the first video recording; and saving, by the computing device, the comment as a previously recorded comment (see Par. 44 – reviewer user of device 208 can be given option to add comments to the timeline at selected points in the video) (as per claims 1, 9 and 16),	
	wherein the skill includes an interview skill (Par. 21) (as per claims 2, 10 and 17),
the trainer is assigned to review skill practice of a plurality of trainees as part of an organization, and wherein the method further includes providing a third user interface to assign the trainer to the plurality of trainees (Par’s. 55) (as per claims 5, 13 and 20), and

	Bolton does not appear to explicitly disclose, but Correia does disclose in a similar system for instructors to view training data of a user, including video (Par. 117), and providing comments with respect to the user’s performance:
saving, by the computing device, the comment as a previously recorded comment (see Par’s. 41, 46 and 55 – instructor provides ratings, including comments, during and after the simulation, and the ratings and comments are timestamped and saved with the recording);
	performing, by the computing device, an analysis of the first video recording to determine a feature of the interaction that corresponds to the previously recorded comment; predicting, by the computing device, when the trainer will provide the previously recorded comment to a second section of the video recording, based on the analysis of the feature; and providing, by the computing device, an option to the trainer to insert the previously recorded comment at the second section (Par’s. 117-118 – artificial intelligence portion analyzes the training data and comments and obtains, for example, keywords for comments; these keywords are used to suggest comments for the instructor corresponding to particular features and subsequent sections of the recording); and
	in response to selection of the option, inserting, by the computing device, the previously recorded comment at the second section (Par. 119 – if trainer agrees with keywords, the group of keywords is automatically added as the comment) (as per claims 1, 9 and 16), and
receiving a second  video recording of the trainee; analyzing the second video recording to predict when the trainer will insert the comment; in response to determining a third section 
Accordingly, since Bolton and Correia are both directed to systems for receiving data, including video data, of a user performing a task and presenting the data to a reviewer/trainer to assess the performance and provide comments, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Bolton by including this feature of Correia of suggesting subsequent comments based on comments previously entered by the reviewer. Such a modification would involve applying a known technique (Correia’s comment suggestions) to a known device (Bolton’s interview assessment system) ready for improvement to yield predictable results of allowing the reviewer to more quickly assign relevant comments to the interview recording. 	
The combination of Bolton and Correia does not appear to explicitly disclose determining, by the computing device, whether the trainee has reviewed the first recording; and performing the subsequent steps in response to determining that the trainee has reviewed the first recording (as per claims 1, 9 and 16), and in response to determining that the trainee has not reviewed the first video recording, preventing the trainee from submitting the first video recording for trainer review and notifying the trainee of an obligation to review the first video recording (as per claims 4, 12 and 19). However, Zhang discloses such a feature of requiring a user to confirm an assignment has been previewed before submission (see Par. 63). It would have been obvious to one skilled in the art before the effective filing date of the invention to . 

6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2013/0226578 A1) in view of Correia Gracio et al. (US 2018/0165979 A1) and Zhang et al. (US 2018/0122252 A1), and further in view of Dowdell et al. (US 2002/0146667 A1). 
Regarding claims 7 and 14, Bolton discloses the trainer provides at least the comment at least once and wherein the method further comprises reviewing substance of all comments provided by the trainer and determining a score for the trainee (Par’s. 63, 81) (as per claim 14), but the combination of Bolton, Correia and Zhang does not disclose tracking progress of the trainee based on the score (as per claims 7 and 14). However, Dowdell discloses such a feature of using scores to track progress was well known to those of ordinary skill in the art before the effective filing date of the invention (Par. 13). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Bolton, Correia and Zhang by using Correia’s scores to track progress, as taught by Dowdell. Such a modification would involve a use of a known technique to improve similar methods in the same way. 

7.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2013/0226578 A1) in view of Correia Gracio et al. (US 2018/0165979 A1) and Zhang et al. (US 2018/0122252 A1), and further in view of Lacey et al. (US 2008/0147585 A1). 
. 

Response to Arguments
8	Applicant’s arguments with respect to the section 101 rejection of claims 1-20 have been fully considered and are persuasive. The § 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to the section 103 rejection of claims 1-20 have been considered but are moot in view of the new grounds of rejection and the newly added reference to Bolton. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Preuss et al. (US Patent No. 11,093,901 B1) discloses systems for automatic candidate assessments in an asynchronous video setting. Money et al. (US 2007/0088601 A1) discloses online interview processing. Hazan (US 2017/0213190 A1) discloses a method and system for analyzing subjects and conducting interviews. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715